                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

LUKE NGUYEN,

             Plaintiff,

v.                                                Case No. 3:21-cv-173-MMH-MCR

UNIVERSITY OF ST. AUGUSTINE
FOR HEALTH SCIENCES,

             Defendant.


                           ORDER TO SHOW CAUSE

      The parties are directed to show cause by a written response filed on or before

June 1, 2021, why this case should not be dismissed for lack of prosecution pursuant

to Local Rule 3.10, or sanctions imposed due to the parties’ failure to file a Case

Management Report within the time prescribed by Local Rule 3.02.1 The parties are

cautioned that failure to respond to this order may result in the dismissal of the

action or the entry of sanctions without further notice.

      DONE AND ORDERED in Jacksonville, Florida this 18th day of May, 2021.




1The parties are reminded that pursuant to Local Rule 3.02(a)(2), they must utilize the
unform case management report form on the Court’s website.
ja


Copies to:

Counsel of Record




                    -2-
